IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                              No. 08-40145                   March 10, 2009

                                                        Charles R. Fulbruge III
CHEVRON U.S.A. INC.,                                            Clerk

                                       Plaintiff-Appellee,

versus

RAUL J. GUERRA, JR.; JOSE E. GUERRA; ROBERT L. GUERRA;
SYLVIA GUERRA MECKEL;
BIANCA GUERRA, Formerly Known as Bea Ann Guerra;
GREGORY M. POWERS, as Administrator of the Estate of Raul Tijerina, Jr.;
RAUL TIJERINA, JR., the Estate of; CARLOS ANDRES LOZANO;
RAUL CORONADO LOZANO; ANNA MARIA LOZANO;
JESUS M. CASTELLANO; JOSEFA T. CASTELLANO; SARA C. SALDANA;
JOSEFA C. CAPPADONA; GLORIA C. MOORE;
MARIA LUCILA CASTELLANO;
HERLINDA TOMASITA LOZANO, Also Known as Linda Lozano;
HORTENSIA TIJERINA; DAVID JOSE SANCHEZ,
Independent Executor of the Estate of Maria Alicia T. Sanchez,

                                       Defendants-Appellants,

versus

ARTURO E. GUERRA, JR., Individually and as Trustee for the Gloriana
Guerra Trust; SHERRY WARE BROWN; JEANETTE MARKEL;
FRED E. SEAL; LARRY ELIOT SEAL; JOHN RUSSELL WARE,

                                       Defendants-Appellees,

versus

JOSEPH CASTELLANO; SONIA SANCHEZ PENA;
ENRIQUE SANCHEZ, LOUIS SANCHEZ,

                                       Appellants.
                   Appeals from the United States District Court
                        for the Southern District of Texas
                                 No. 7:06-CV-307




Before SMITH, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*


       In this interpleader action, the parties dispute the interpretation of a 1943
oil and gas lease. Before transferring this matter to the Southern District of
Texas, the district court for the Western District of Texas decided, inter alia,
that the lease is a community lease, so the court had jurisdiction, and therefore
interpleader was proper, and Chevron U.S.A. Inc. had no additional liability to
the royalty owners. After transfer, the district court for the Southern District
of Texas granted summary judgment, concluding that the “well bottom location
controls payment of excess royalties” under the lease.
       We have reviewed the briefs and pertinent portions of the record and have
heard the arguments of counsel. We also have consulted applicable sources of
law.
       Both district courts correctly decided this case. The judgment is
AFFIRMED, essentially for the reasons given by the district courts.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2